Case 1:19-cv-20934-JEM Document 49 Entered on FLSD Docket 09/09/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-20934-CIV-MARTINEZ/AOR

  ERNESTO RIVERA,

          Plaintiff,

  v.

  DOVE INVESTMENT CORPORATION
  and SHAFRITZ & ASSOCIATES, PA,

        Defendants.
  _____________________________________/

                                              ORDER

          THIS CAUSE came before the Court upon Plaintiff Ernesto Rivera’s (“Plaintiff”) Notice

  of Hearing [D.E. 43]. This matter was referred to the undersigned pursuant to 28 U.S.C. § 636

  by the Honorable Jose E. Martinez, United States District Judge [D.E. 25]. The undersigned

  held a hearing on this matter on September 9, 2020 [D.E. 47]. Having heard the arguments of

  counsel, the undersigned found that the parties have resolved their dispute regarding the

  scheduling of depositions, subject to the Court granting an extension of the discovery deadline

  upon the filing of an appropriate motion.

          DONE AND ORDERED in Chambers at Miami, Florida this 9th day of September,

  2020.


                                                      ____________________________________
                                                      ALICIA M. OTAZO-REYES
                                                      UNITED STATES MAGISTRATE JUDGE

  cc:     United States District Judge Jose E. Martinez
          Counsel of Record
